ROPER INDUSTRIES, INC. DIRECTOR COMPENSATION PLAN ROPER INDUSTRIES, INC. DIRECTOR COMPENSATION PLAN TABLE OF CONTENTS ARTICLE 1 PURPOSE 1 1.1 Background 1 1.2 Purpose 1 1.3 Eligibility 1 ARTICLE 2 DEFINITIONS 1 2.1 Definitions 1 ARTICLE 3 ADMINISTRATION 3 3.1 Administration 3 3.2 Reliance 3 3.3 Indemnification 4 ARTICLE 4 SHARES 4 4.1 Source of Shares for the Plan 4 ARTICLE 5 CASH COMPENSATION 4 5.1 Basic Annual Cash Retainer 4 5.2 Supplemental Annual Cash Retainer 5 5.3 Meeting Fees 5 5.4 Travel Expense Reimbursement 5 5.5 Deferral of Cash Compensation 5 ARTICLE 6 EQUITY COMPENSATION 6 6.1 Equity Awards 6 6.2 Restricted Stock Units 6 6.3 Award Certificates 9 6.4 Adjustments 9 6.5 Tax Matters 9 ARTICLE 7 AMENDMENT, MODIFICATION AND TERMINATION 9 7.1 Amendment, Modification and Termination 9 ARTICLE 8 GENERAL PROVISIONS 9 8.1 Adjustments 9 8.2 Duration of the Plan 10 8.3 Expenses of the Plan 10 8.4 Effective Date 10 SCHEDULE I – DIRECTOR COMPENSATION SCHEDULE SCHEDULE II –RSU DEFERRAL ELECTION FORM SCHEDULE III – FORMS OF AWARD CERTIFICATES ROPER INDUSTRIES, INC. DIRECTOR COMPENSATION PLAN ARTICLE 1 PURPOSE 1.1.BACKGROUND. This plan is adopted to formalize the compensation for non-employee directors of the Company.The Committee initially adopted the Roper Industries, Inc.
